QBffictof fly !?lttorntp6eneral
                            Obtatt of &txas
                             w           3.1993

HonorableWiky L. Cbathun                OpinionNo. Dh4.247
DisbictAttonley
24th JudicialDisttict                   Re: wbetber tk provi8iotls of 8rticle
P.O. Box 587                            59.06(c) oft& &de ofcrimid procsdw,
W,TW          n954                      tlir8u@umc8rt8in~pmpatyk
                                        clepcddio8’~~bltbeunmty




         Youlrquutfof8nopitliorl-lh8pocsdurrryoa~usesto
8dministeffutldr-to”tbemomy~tbeft8tempunualttoMide
59.06(c)(1) of the code of climhd Prucedm =d**WecamplY
dtbthatmbsection. 7laefimdsinquestion~pnqmyurpnxadsofppopatyfbrfeited
rsmlmbuldundachrptars9oftllecotlcof-Plocsdurr.          fiLhdoo(c)(l)of
8rticie 59.06 pmides 8s fonows:




                                   p.    1273
            Wedmlitrbudgetibrhrfeitedibtldstothecommissiotters
        coutt(0fachcounty)bef~acpmdiaucofthoaefundrwhicb
        were folfeitedio that putioulrr county. . . T-ha&auf rpecirl fimds
        8r88udited8nmunybytbeconnniuioaatcantinombofoortbree
        cowtier. . . . Aftathemmulaudit$wewndacai6edcopyofthe
        amualuldittotbeattmeygawntutdgovcrnor...withitl30&yr
        aotbeyatlfidtorblsgectourclrpeadiamrtoitlsuretb8ttbe&adr
        waeguopedyued.

            u8dertbisprtxedmthedisbictwtotaeywriu,ttl8cbedtstbr
        hisoflicemdtbesberiffdoMliLcwivitl~tobisuseoffblxls
        fewivcdbybimtJodertheklc8l~               8ttdtbaeerrpaditurcs
        8rert?&ueditltbemlw8l8udit8tldtbadbrralbjecttoquesti~but
        P8luertimewbetltheitlfonllatiotlisnotlikdyto-witb8o
        invatig8tio8apPorautiona~ermi8f~aundacova
        of6cer.      .

lnyourktte?yollcomp8retbiss)wanwitbm-iowbicb
        tbedimict8tt~suuirhaifFlIpeci8lfundcmkeptwitbtbe
        cowtytmrumwd-bytbe-mdruditaurda
        tbedbwtioooftbe8ttorwytwtbest8te....     u8dertbisptuadm
        wllaoitlusbeonpropoctdtb8t~cuJtltybetbedepoaitocyfbrtbe
        the(3)cxamtkeuayrbecLwouldbeinuedraddgnsdbythe
        hditOrrad8lSorrJaedbytkT-             8DdDiSUiCtAttMWy(Or
        S&riff,MtbGCMCMybC).

Youstuetlutrhepmbkmwiththisakmtiveydsmisthurtkut~paxmswould
beimdvediBtkimltmce        of88cbcbe&8oitwouIdkimpoodblctoprevalt
expaam~bewmiogcwlmon              hrowledee8llnost~.         xf&epojmalts
wwep8rtofmu8d-            opedotLtbe~t8fguslmdertbe-rynrm
would&ttmiikelyto6adoutdmuttbeopmtionptmwudy,witbtbepordbkrestdtr
ofruinediavatigrtionrald~ws8odimpcrilmanofLwQf-                   rIFntrd
-.




                                     p. 1274
HonorableWdey L. Cheahm - Page 3   (DM-247)
nonorlo1e wuey L. uleuMm   - r-e   4    ux~-247)




       Although aeuions 113.041 dlrougb 113.043 and 113.064 emarlty Kqlife the
camtytramcrtollukc-outofthecacmtytrauuryby~
nfnnuncnudnwnbyproper8tltbrblndroquiretbealwtyalditortolpprovetboae
~S8dtOcoWthg0cbedcrmdwurtmr,mueoftkeopkiontbat~de
59.06oftbecodeofcrimidPrwodweb~k~thoreprwkiow.
SuMow      (d) and (e) ofwide 59.06 providein put:




            . . . .




                                   p.   1276
HonorableWheyL. Cbmtbun - Pqe       5     (DH-247)




      Tbcphinhqpgeofarbrsction(d)apre&grmtsqeadingrutbositytothe
lomll4we&memea~eacyorrttorny~thertlte.                    Theonlycondition
praAmttotbeaercise



Prw. art. 59.06(d); homey   Chml OpinionDM-246 (1993) rt S-6. Sheetion (d)
tbUdOfCdOCSWtmaelygWltrpcadiaeUUlht7d~tOthcllWUlf-             rgency~~
attomeyrqraahgtbearte;kdm~lpadins~m.                          TheabeUion
evidNcetbe~iotNttbBttbwegenmnykao~-ond”mricwoftbe
8pdillg~OIlSOftbC~CKhW~i                             ageacy,dlltir,rhattbefokno
interf-WitlIthe-aerdadbytbeloa!kw-                                 w=Yc+r*
       repmdngtbemmeinrpading~fwds.~                      RudinwnjwctionwiU~
%=on(d)     ahmion(g)‘rexprcsspmvisionformMauladitbythetommiuioners
cowtormuni~    &pvaniqbodyN~eststbmNchNditisadNiveofanym~-ad”
rokwNtborkyoftbealunlyNditor.




        Al!ides9.06i8nmsped6cmldlvManaedmonnxuuiyrbulKctioas
113.041,113.C?42.113.043. and 113.064 oftbe-        Govammt cuk. see Aas 1987,
70th Leg., ch. 149. $1 (auetment of Local cwt code); are olw Acts 1989,flsf Leg.,
1st C.S.. dl. 12. Q 1 (mrament of dllpter 59 of the code ofclimiml proctdurr). ‘[A]
genemlprovbionmstyieldtorrpeciJcmeao5ruaecemytogiveeffeutotbt
partiah subject oftbe htter.’ t@ o/r(sfdn v. CMiU, 88 SW. 542.546 (Ta. 1905).
“:-II’:? :>c provkiow amlot be turmow            we colhde that tide 59.06 is m
accptioa to section 113.04l’r fquimmt that dihmamm be made by the county
masurer,aeuion113.04~r~uutrll-be-bythecamty




                                     p.    1277
nonoraom wuey L. uounun   - rage 0   CDM-247)




                                     p. 1278
HonorableWheyL. Cbmthm - Page   7 (3311-247)




                                 p.   1279
Honorable Wiley L. Cheuhm   - Pw   8    (DH-247)




Heuings al C.S.H.B. 1434 b&we the saute lam-g-         Rd. colmn. 7lU Lq.
               artaneatofhatorPumer)(tapemcmdiaSavailablehtnSmateStaff
zi1911g’     (

       Section 140.003(f) inoorponta the rapimms ofnectioa 112.005 and 112.067
infegardtofbrfdtwfwdtwwuioNofdirtriumrrnyrMdwwulldimiamorays.
FOrtIE rasonsumodabovt cowuakgoamtykwd-                    4s=d=~oounty
m~wtlwkrlyamcMetbmdistrictmt~ulduimiMldirtrictmanyrmly
notkttpadusiverwordsof~eiauttuadarpadi;hmrmdtWcowtyaditorscwu
am@ywithse&ms112.005rrd112.007hqprdtoaud1tnnudwar.
      III a moMcoanty jodkhl dbtrict, may the fortdarefund8of a ditbkt
      attorney or a aimind d&&t attoroey be kept b tbt county whem
      they WeN forceit& or molt the funda be kept is the tounty
      designated by the district jmdgct haviq jar&diction in those coontk~
      panamnt  to wction 140.003 of tbe W     Govaament Cede?




                                       p.   1280
        Wdty L. CbmUum - Pagee 9 (DM-247)
Honorable




                                p.   1281
Honorable
        WdeyL. C%tthm - Pa@ lO(DM-247)




                              p.   1282
HonorableWdq L. cbeuhm   - Ptge 11 (DM-247)




                                 p.   1203
Hononble Wdy   L. Chuthm - Ptgt 12 (DM-247)




      ltIUb88Ch(g)Of~140.003i9fM8t9d898~oaly,~itb~
btCWlt SWtiW 115.0035(8)gnat,pldit
                                 8UtbO+'tO 88 WUllt)'WditCO8 ThiciSlIOt8
smisf8ctolywnuNuknbtwuseitircomnrytotbe~thmthe~
intaukd*iu mtirt ttttutt to bt &&he.         stt w      Cak~9311.021    (tming
llrmmpm). ontbeothatmlb&lfNbauion(g)mtlnsthmi8mdwoumy~ody
tbttuditoroftbtmpootiikoamtyhrPlditouthaity,mtbtthcofthttthtr
county 8uditorl ill those dicakt& twl the pNvick0 coneius with tdoa  llS.W35,
whichsuggestsnosudladulku

      llliscodiuismdvlbltbymogddng KCtiWl140.003898~i8W9BdthUS
givir@t&uto Kctioa115.003~ gwmny 8Ddtoauioa 140.w3 iathe acqtkm&
mulricwnlydiwicll.lftllecoll6kzbttwoulthe~pwvickm8ndtb8cpoddor
bcJlpNvkionis~thespeddorloc8lplwkioapuvdlc8smaocg6oato
*mpovirioq        udastbegNa8l~isblmatnaumNt          mdlhemMifkst
illttnt is that the gantrBl provkkn plwail.’ Id ~311.02qb). stuion 140.003, the
tptcitlplwkioQwutamtttdkta,astAttt1989,7lttLtg.,tb.             lW7.tt4103;dL
1250, tt 5054 (&a of aluanmt~toitprtvtikutJlnecpiontottclial115.0035*~
gtmffpmvisi00. Weamdudethaioa8dticoumydiWktc,tbewwtyauditonofthe
cowtlaotbathMthe~oamtydonothBvt~pdborityovwthe8wwml
ofthcdimiut!tomtyoruimiatldittriut!torntytlld,bnr&nnac,       ~oaly~camty
ml&orofthtrttpoakwuluyhtstudit~uadgttuiat115.0035.’

      Who writa tit chtcks, ptys the bilk, md kttpa tbt monthly
      ttatewtnbon thedistrict
                            attorney’
                                    forfeittd
                                     s      foods?




                                   p.   1284
HonortbleWdty L. Ckuthtm - Ptge 13 (DM-247)




         A-tide 59.03 of the Code of Crim&l Proct&t   pVidtSi8pft:

               (c)Apuceo5cuwbosd8a~lmdatbirdl8p&trbls
           aulody ofthe proper&....  NOtl8tUtbM72bXSBftUtiW
           BciaJl&the~05~rhn:




-WY=--                     wEBsTm~NlNnlNEw         Ci.bm          Mcnomlw     318
(1989). TIlt&x&wbotvtrbtsalttodyoftbe~            coarabd       w&r 8&k s9.03 is
#ttpoMiiltfor~tbtpmpatynle&fiagtbtpaiodofaltlody.                   htidtS9.03's
~OfCUStOdytOtbtvizing05CU~~8~05~tOobfilptehis
orhtrtqhytrformsoMbkapNlathttlmo5wr’kwrsh~cdaod~.
“[W)h8ll8St8tUteCWll8dSOlgnntrmythhrs,itiPlpliedlyMborizaWh8teVefis
uxessuyfor&its           tmammdsorwhueverkhditpeaubletothecjoymmtor
aerdse of tbt gnnt.” 67 TEX. JUR 3d Dufutts 0 118. tt 701(1989) (footaota Wlitttd).


                                        p.   1285
     Wtmf6rmtbtboldingofkttmty&nmlOpiaitaDM-162
(1992)thmtthtapttidiilBdcatd~rbt~rnomytht
atate by altide S9.oqc)(l) oftbt cadt OfclimiMl Pmttdwt mla
btdqmitodwitbtbtcwmy          Ut8SWUfbl$tUCNNti8thtWllOly
depositofy. &tide 59.06 is 111awptioa to the lequhlw             of
ttuion113041oftbtLoalGovmmaacodethtt~
btnudtbytbtanmtyt1ttamr,tbc~ofttttitn113.042
oftbeumecodetb8t8npaynKmt-bt~bythe
wwuyutuurtr,~113.043’s~titlltbtcksrad
wafTMtsbe cctmdgd          by rbe county auditor, stctio8 113.064’8
rapdmmtihlt8npaymmucbeappNvtdbytlltwumymdkor*Md
tttti00140.003’8lupimlmtbtt4healunty...~...tbt
fimdsonbdulfoftherpccLlindbulatily.’               sdon140.003
fC+iESth8ttbB4d8ifbhitWCftdOf8'~bat~
hingjwisdiaioaillmortth8llwecowlykteptktbs
VUpOWiiltCOWty~dUigWttdb.VthtdiUfiUjUdgtSOftbCHt
wunties. Tbeanlmy8uditorisrtquiNdtocomplywitllcectiow
112.005 tnd 112.007 oftbt Locd Govammt codei8rtg8rdto
f~filndwtru8uionsofcormtyitwdofcunml                   8pKitsMd
wumymtorDeys. Thtcouaty8uditordsoisfoqdredtocomplywith
t&on MO.W3, which kqomtts           ttdons 112.005 td 112.007,
hlrtgadtofwdtwa-filndlrMmukNofdirtrictmtowtycMd
uiminlldistriumtorae)l.       3lladbmwumyl8wwfbrmnm
8gtiGSMdCOUllQ,diUIid,MdLThiMldiStfiUmOnryrlflByDOt
ktop-rtcordsoftbeir-mm.




                               p.   1286
Honor&k Wdty L. Cheulum - Pee 15            (Dn-247)




         tbtdiUric&.      Theaamty8ditorOfthempomib~eCOUfI@in8
         multi~dirtricl(tsprovidtdintttdm                 140.003 ofthe-
         C3ommaaCodt)is~distbtonlytuuntyurditorthtth
         ~~~tObp~Of8diStlkt~SOrorhniaJdiarin
                                 trlnssdons under leuions 112.ws.
         112.007. ml 140.003 of tbe Loal Govtmmt Code. In
         oluibay~thtalumymlditorsoftbealuntitsothathn
         tkeresponsiilecwntydonotb8veaudit8utb0dyovuthe~
         OftkdiNiU8ttonWyOrC7bdddiltfiUptonryU8dUvction
         115.w35 oftbe Local Gownmat cde;odytbecoumyluditorol
         thtl’apWSiikcamtybN&Pldit~.                            WbsnBpcrCe
         05ctr leiMc proper@purculm to artide 59.03 of the code of
         criminll Prowdwe. tbe anploya ofthu puce 05ttr is rtspoNi%k
         forthcdegudingofth8tpmp8rfy8di50bliptedt0fhbUrSC
         tbepacto5~forrtawnableapautsinauradinstNrkgthc
         propaty~wl~~propaty        rtnuinskNmody.




                                                       DAN   MORALES
                                                       AnonwyoaralofTtKtS

WILLPRYOR
FiiAcsiuMtAnorneyoenerd

MARYKELLER
Deputy AttorneyOenenl for Litiption

RENEAHlcKs
state solidtor

MA,nFT.ElNEB. 3OHNSON
cluir, opiiollcowdt&w




                                       p.    1287